DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/826,130, now US Patent no. 10,942,491 filed 20 March 2020, which is a continuation of US Application no. 15/261,914, now US Patent no. 10,613,485 filed 10 September 2016, and as a continuation of US Application no. 15/261,912, now US Patent no. 10,620,591 filed 10 September 2016, and as a continuation of US Application no. 15/261,917, now US Patent no. 10,627,783 filed 10 September 2016, and as a continuation of US Application no. 1 September 2015, now US Patent no. 10,599,101, filed 1 September 2015, which claims the benefit of domestic priority from US Provisional Application no. 62/044,974 filed 2 September 2014.  

Information Disclosure Statement
The information disclosure statements filed 24 May 2022, 23 November 2021, and 1 March 2021 (2) have been considered.

Response to Amendment
The preliminary amendment filed 2 March 2021 has been acknowledged.  Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,613,485.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘485 patent recites subject matter in an overlapping manner that renders the present invention obvious.  For instance, in regard to present claim 21 taking claim 1 in view of claims 2, 6-15, and 17 of the ‘485 patent, it is shown that the features of the electronic watch comprising the housing, display, touch sensor, crown module with translational and rotational inputs, haptic device configured to provide tactile output along the exterior of the electronic watch are substantially recited.  Claims 6-8 recite as features of the electronic watch the functions of causing selection of graphical output on the display based on either a rotational or translational input of the crown module or based on a touch input from the touch screen.  Claim 13 recites that the haptic device may provide a tactile output based on the input obtained by the touch sensor.  The claimed elements of claim 21 are a reorganization of the elements in the ‘485 patent in a predictable and obvious manner.  In view of this, the invention is not considered to comprise mutually exclusive subject matter over the ‘485 patent.
In regard to present claim 22, claim 8 of the ‘485 patent recites that the graphical output of the display comprises a list and is manipulated by the rotational/translational input of the crown module.
In regard to present claim 24, claims 7 and 8 of the ‘485 suggest the presently claimed features pertaining to the touch input and the graphical display of a list which is manipulated by the rotational/translational input of the crown module.
In regard to present claim 25, claims 1, 3, and 6 of the ‘485 teach that the crown may received translational input, wherein a tactile output from the haptic device may be provided based on the translational input.
In regard to present claims 26 and 27, claims 14-16 of the ‘485 recite the limitations pertaining to the speaker module coordinated with the haptic device to provide outputs in response to an input from received rotationally or translationally at the crown and by an input from the touch sensor.  

Allowable Subject Matter
Claims 28-40 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 22, and 24-27 would be allowable should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide support for providing a haptic tactile output at the crown as a first tactile output.  Nor does the prior art support the output of a tactile output at the external surface of the device in response to a rotational input at the crown in combination with the second haptic output at the external surface based on determination of the health metric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 October 2022